         Case 1:18-cv-00681-RJL Document 294 Filed 08/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 AARON RICH,

                 Plaintiff,                                     Case No. 1:18-cv-00681-RJL
                                                                Honorable Richard J. Leon
                          v.

 EDWARD BUTOWSKY,
 MATTHEW COUCH,
 AMERICA FIRST MEDIA

                 Defendants.


  STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR
FILING REPLY BRIEF IN SUPPORT OF THIRD-PARTY LUMINANT MEDIA,
INC’S MOTION TO INTERVENE AND UNSEAL DOCKET NUMBERS 234(2-6)
                           AND 241(2)


       Counsel for Defendants Edward Butowsky and Matthew Couch (collectively

“Defendants”) and counsel for Third Party Luminant Media, Inc. (“Luminant”) have met and

conferred and respectfully request that the Court enter the agreement memorialized herein

extending the deadline for Luminant to file its Reply Brief (“Reply Brief”) in support of

Luminant’s Motion to Intervene and Unseal pursuant to Rule 24(c) of the Federal Rules of Civil

Procedure.

       WHEREAS, on October 14, 2020, the Court granted Plaintiff’s Motion to Modify

Designations of an Audio Recording Produced by Defendant Matthew Couch;

       WHEREAS, on June 29, 2021, Luminant filed a Motion to Intervene and Unseal Dkts.

234 and 241 (the “Motion”);

       WHEREAS, on July 9, 2021, Luminant and Defendants filed a joint stipulation to extend

the deadline for Defendants’ to file their opposition to the Motion and for Luminant to file its

Reply Brief, which this Court granted;
           Case 1:18-cv-00681-RJL Document 294 Filed 08/19/21 Page 2 of 3




       WHEREAS, Luminant was unable to file its Reply Brief on August 13, 2021 pursuant to

the July 9, 2021 stipulation due to Luminant’s counsel needing time to attend to personal

matters.

       IT IS HEREBY STIPULATED AND AGREED, subject to approval of the Court, that

the deadline for Luminant to file its Reply Brief shall be extended from August 13, 2021 to

August 19, 2021 and Luminant shall file its Reply Brief concurrently with this stipulation.



DATED: August 19, 2021


By: /s/ Eden Quainton___________________            By: _/s/ Lincoln D. Bandlow
EDEN P. QUAINTON, ESQ. (NY0318)                     Lincoln D. Bandlow, ESQ. (CA00101)
DUNNINGTON, BARTHOLOW                               LAW OFFICES OF LINCOLN
& MILLER LLP                                        BANDLOW, P.C.
230 Park Ave. 21st Floor                            1801 Century Park East, Suite 2400
New York, NY 10169                                  Los Angeles, CA 90067
Telephone: (212) 682-8811                           Telephone: (310) 556-9680
E-mail: equainton@dunnington.com                    Email: lincoln@bandlowlaw.com
Attorneys for Plaintiff Edward Butowsky             Attorneys for Third Party Luminant Media,
Matthew Couch and America First                     Inc.



SO ORDERED.


DATED:_______________                               ___________________________________
                                                    THE HONORABLE RICHARD J. LEON
                                                    UNITED STATES DISTRICT JUDGE
                                                    United States District Court for the District
                                                    of Columbia




                                                2
         Case 1:18-cv-00681-RJL Document 294 Filed 08/19/21 Page 3 of 3



                                  CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on August 19, 2021, the foregoing document was filed

through the CM/ECF system and thereby served electronically on counsel for Defendants Edward

Butowsky, Matthew Couch and America First.



                                                      By: _/s/ Lincoln D. Bandlow
                                                      Lincoln D. Bandlow, ESQ. (CA00101)
                                                      LAW OFFICES OF LINCOLN
                                                      BANDLOW, P.C.
                                                      1801 Century Park East, Suite 2400
                                                      Los Angeles, CA 90067
                                                      Telephone: (310) 556-9680
                                                      Email: lincoln@bandlowlaw.com
                                                      Attorneys for Third Party Luminant Media, Inc.




                                                  3
